Per Curiam,
The question whether or not the bursting of the burr stone was due to any negligence of the defendant was, of course, a question of pure fact. It was exclusively within the province of the jury to decide it, if there was any evidence more than a scintilla, in the cause. There was evidence both as to the condition of the engine and governor, and the running both of the burr stones and the engine which was claimed to prove negligence. We cannot say as matter of law that this evidence was no proof whatever on this subject. That could only be determined by the jury as a matter of fact. The question was carefully and correctly submitted to the jury by the learned court below, and we cannot say that this action of the court was erroneous.
Judgment affirmed.